MEMORANDUM **
Omar Dominguez-Valencia appeals from the district court’s judgment and challenges his guilty-plea conviction for attempted reentry of a removed alien, in violation of 8 U.S.C. § 1326. We haveju-risdiction under 28 U.S.C. § 1291, and we affirm.
Dominguez-Valencia contends that his underlying removal order, which was based on his conviction for burglary in violation of California Penal Code § 459, is invalid in light of this court’s decision in Dimaya v. Lynch, 803 F.3d 1110 (9th Cir. 2015), cert. granted, — U.S. —, 137 S.Ct. 31, 195 L.Ed.2d 902 (2016). Regardless of the merits of this contention, by entering an unconditional guilty plea, Dominguez-Valencia waived his right to challenge the validity of the underlying removal order. See Tollett v. Henderson, 411 U.S. 258, 267, 93 S.Ct. 1602, 36 L.Ed.2d 235 (1973).
Dominguez-Valencia’s unopposed motion to take judicial notice is granted.
AFFIRMED,

 This disposition is not appropriate for publication and is not precedent except as provided by Ninth Circuit Rule 36-3,